Citation Nr: 0824881	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  95-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent 
for sleep apnea syndrome (hereinafter "sleep apnea") 
between April 20, 1991, and October 6, 1996.

2. Entitlement to an initial rating in excess of 50 percent 
for sleep apnea from October 7, 1996.

3. Entitlement to an effective date earlier than October 7, 
1996, for the assignment of a 50 percent evaluation for sleep 
apnea.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to March 
1960 and from June 1985 to April 1991.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The RO, in pertinent part, awarded service 
connection for sleep apnea and assigned a 10 percent rating 
from April 20, 1991.  

The Board notes that in the August 1993 rating decision, the 
RO also denied entitlement to service connection for 
lumbosacral strain, refractive error, hearing loss, tinnitus, 
and hypertension.  In July 1994, the veteran filed a notice 
of disagreement (NOD) with respect to these matters, and each 
of them was included  in the June 1995 statement of the case 
(SOC).  By way of a May 1996 Hearing Officer Decision, the RO 
awarded service connection for lumbosacral strain, high-
frequency sensorineural hearing loss, tinnitus, and elevated 
blood pressure readings.  The veteran withdrew the claim of 
entitlement to service connection for refractive error in 
March 1998.  These matters are no longer in appellate status. 

In July 1997, the Board remanded the matter for additional 
development, to include evaluating the veteran's sleep apnea 
under the Schedule for Rating Disabilities pertaining to the 
respiratory system which were revised effective October 7, 
1996.  

This matter is also on appeal from a July 1998 rating action, 
wherein the RO awarded an increased 50 percent evaluation for 
sleep apnea, from October 7, 1996, the effective date of the 
revision.  The veteran disagreed with the effective date of 
the increased rating.  The claims for a higher initial rating 
for sleep apnea and an effective date prior to October 7, 
1996, for the award of the 50 percent rating for sleep apnea 
have been merged on appeal.  As the veteran has maintained 
that an even higher initial rating is warranted, as well as a 
rating in excess of 50 percent from October 7, 1996, his 
increased rating claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for 
an increased disability rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded).  

In July 2004, the Board remanded this matter for additional 
development.  
	
In a December 2005 decision, the Board increased a previous 
10 percent rating for sleep apnea to 40 percent for the 
period between April 20, 1991, to October 6, 1996; denied a 
rating for sleep apnea in excess of 50 percent from October 
7, 1996; and denied an earlier effective date for the 
assignment of a 50 percent rating for sleep apnea for the 
period prior to October 7, 1996.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In a May 2007 Order, the Court vacated that portion of the 
December 2005 Board decision which denied a rating in excess 
of 40 percent for sleep apnea for the period prior to October 
7, 1996; denied an initial rating for sleep apnea in excess 
of 50 percent from October 7, 1996; and denied an earlier 
effective date for the assignment of a 50 percent rating for 
sleep apnea for a period prior to October 7, 1996.  The 
matter was remanded to the Board in accordance with a Joint 
Motion for Partial Remand.  The claims are ready for 
adjudication and have been addressed in accordance with the 
joint motion for remand in the decision that follows.

Finally, in June 1997, the veteran testified at a VA Central 
Office hearing in Washington, D.C., conducted by Thomas J. 
Dannaher, Veterans Law Judge.  In December 2003, the veteran 
testified at a Travel Board hearing before now retired 
Veterans Law Judge Lawrence Sullivan.  Most recently, the 
veteran presented testimony via videoconference hearing 
before Veterans Law Judge Dennis Chiappetta.  The transcripts 
of all three hearings have been associated with the claims 
folder.  As a result of the multiple hearings on appeal 
before different Veterans Law Judges, a panel decision has 
been prepared.

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Between April 20, 1991, and November 28, 1994, the 
diagnostic criteria for narcolepsy was the most analogous 
criteria for the service connected sleep apnea. 

3.  Between April 20, 1991, and November 28, 1994, the 
clinical evidence of record revealed no more than nightly 
awakenings ranging from zero to six times.

4.  Effective November 29, 1994, the schedular criteria was 
amended to include chronic fatigue syndrome (CFS).

5.  Between November 29, 1994, and October 6, 1996, the 
diagnostic criteria for CFS was the most analogous criteria 
for the service connected sleep apnea.

6.  Between November 29, 1994, and October 6, 1996, the sleep 
apnea was productive of symptoms similar to those caused by 
CFS; however, such symptoms were not nearly constant and did 
not restrict routine daily activities to less than 50 percent 
of the pre-illness level, and did not result in periods of 
incapacitation of at least six weeks total duration per year.  
The veteran reported only one to two awakenings per night 
during this period.

7.  Effective October 7, 1996, the scheduler criteria was 
amended to include sleep apnea.

8.  From October 7, 1996, the veteran's sleep apnea required 
the use of a breathing assistance device such as CPAP 
machine, but symptoms of sleep apnea were not shown to in any 
way approach chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or a tracheostomy.  

9.  The evaluation for sleep apnea was increased to 50 
percent disabling effective October 7, 1996, the date of the 
liberalizing regulation.  An increase in disability was not 
factually ascertainable prior to October 7, 1996.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 40 percent 
for sleep apnea, from April 20, 1991 to October 6, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic Codes 8108, 8911 
(1991) ; 38 C.F.R. § 4.88a, 4.88b, Diagnostic Code 6354 
(1996). 

2. The criteria for an initial rating in excess of 50 percent 
for sleep apnea, since October 7, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);      38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.97, Diagnostic Code 6847 (1997, 2007).

3.  An effective date earlier than October 7, 1996, for the 
assignment of a 50 percent rating for sleep apnea is not 
warranted.  38 U.S.C.A. § 5110(g) (West 2002);         38 
C.F.R. .§§ 3.114, 3.400(p) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

The Board notes that 38 C.F.R. § 3.159, concerning VA 
assistance in developing claims, has been revised in part 
recently.  These revisions are effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
case at hand.  
73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  

The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of an NOD or when, as a matter of law, entitlement to 
the benefit claimed cannot be established.  VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided.  See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

This appeal arises from the veteran's disagreement with the 
initial evaluation assigned following the grant of service 
connection for sleep apnea and the effective date of the 
award of the increased, 50 percent rating for sleep apnea.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board does note that 
a VCAA letter was issued to the veteran in July 2004.  
Thereafter, the claims were readjudicated in a September 2005 
supplemental statement of the case (SSOC).

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and because other 
documentation in the claims file reflects that the veteran 
was provided notification with which a reasonable person 
could be expected to utilize to understand what was needed to 
substantiate the claims.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as those 
made by himself and his representative to the RO, Board, and 
the Court, contain a description of the effect of the 
service-connected sleep apnea on employability and daily 
life.  These statements, especially one dated in December 
2004, indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher initial evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected sleep apnea on 
employment and his daily life, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Moreover, the August 1993 and July 1998 rating decisions 
include a discussion of the rating criteria utilized in the 
present case, and this criteria was set forth in further 
detail in the June 1995 SOC and the May 1996, January 1997, 
July 1998, November 2000, May 2002, and September 2005 SSOCs.  
Finally, in the Appellant's Brief to the Court and in a June 
2007 statement, the veteran has set forth his contentions as 
to why he believed he met the higher ratings.  Clearly, the 
veteran has been made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

As for the duty to assist the veteran in the development of 
his claims, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  
Transcripts from the June 1997, December 2003, and November 
2007 Board hearings have also been associated with the claims 
folder.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.  Increased Rating Claim

The veteran asserts that he is entitled to an initial rating 
in excess of 40 percent between April 20, 1991, and October 
6, 1996, and in excess of 50 percent from October 7, 1996, 
for the service connected sleep apnea.  Specifically, he 
contends that higher ratings are warranted because his sleep 
apnea produces chronic fatigue and symptomatology shown 
during sleep studies, including the following: hundreds of 
periods of apnea and hypopnea; numerous arousal responses on 
electroencephalogram (EEG); considerable oxygen desaturation; 
and many myclonic leg/limb movements.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran is appealing the original assignment of the 
evaluation following the award of service connection for 
sleep apnea.  As such, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Prior to October 7, 1996, the veteran's sleep apnea has been 
rated as 40 percent disabling by analogy to narcolepsy under 
38 C.F.R. § 4.124a, Diagnostic Codes 8108-8911 (1991).  
Diagnostic Code 8108, specifies that narcolepsy is to be 
rated as epilepsy, petit mal.  Epilepsy, petit mal, is rated 
under DC 8911, employing the general rating formula for minor 
seizures.  38 C.F.R. § 4.124a  (1991).  Under this formula, a 
40 percent rating requires at least one major seizure in the 
last six months or two in the last year or an average of a 
least 5 to 8 minor seizures weekly.  Id.  A 60 percent rating 
requires least one major seizure in four months over the last 
year or an average of 9 to 10 minor seizures per week.  Id.  
An 80 percent rating requires an average of at least one 
major seizure in three months over the last year or more than 
10 minor seizures weekly.  Id.  

While the veteran maintains that the diagnostic criteria for 
narcolepsy are not the most analogous criteria for rating his 
apnea, the Board notes that such criteria, found at 
Diagnostic Codes 8108-8911 offered the most complete 
approximation of the veteran's overall disability back in 
1991, at the time service connection was awarded, because 
chronic fatigue syndrome (CFS) and sleep apnea had not been 
added to 38 C.F.R. § Part 4 until some time later.

In 1991, sleep apnea was not sufficiently addressed by any 
other diagnostic code, and thus, analogy to Diagnostic Code 
Diagnostic Codes 8108-8911 is most appropriate since it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The Board considered arguments advanced by 
the veteran's representative that the veteran should be 
assigned a higher rating under diseases of the trachea and 
bronchi as he suffered from shortness of breath; however, 
there is no objective clinical evidence of chronic 
bronchitis, bronchiectasis, bronchial asthma, or emphysema.  
Further, there are no sufficient diagnostic studies available 
from that time, specifically pulmonary function tests, which 
would provide a basis for a higher evaluation under these 
diagnostic criteria.  38 C.F.R. § 4.97, Diagnostic Codes 
6600-6603 (1991).  At this juncture, it is not possible to go 
back in time and recreate such evidence.   

VA promulgated a new rule which became final in July 1995.  
In part, it added a diagnostic code for the evaluation of 
chronic fatigue syndrome.  See 59 Fed. Reg. 60902 (November 
29, 1994)(now codified at 38 C.F.R. § 4.88a, 4.88b, 
Diagnostic Code 6354).  The interim regulation was effective 
as of the date of publication.  Effective October 7, 1996, VA 
amended the scheduler criteria for rating respiratory 
conditions, to include Diagnostic Code 6874 for sleep apnea.  
As the claim was filed prior to the revisions, the Board will 
consider whether a higher rating is warranted under both the 
old and revised regulations.  See VAOPGCPREC 3-00.

The Board has considered rating the veteran's service-
connected sleep apnea under a different Diagnostic Code 
between April 20, 1991 and November 29, 1994, but finds none 
that may be assigned on the facts of record or which would 
avail the appellant of a higher disability rating.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For the sake of analysis, the Board has separated the 
veteran's claim into the following three time periods: April 
20, 1991, to November 28, 1994; November 29, 1994, to October 
6, 1996; and from October 7, 1996.  After careful 
consideration of the evidence of record, and all possibly 
applicable diagnostic codes, over all three periods, the 
Board concludes that the disability due to the veteran's 
sleep apnea does not more closely approximate the criteria 
for evaluations in excess of the current ratings assigned.  
See 38 C.F.R. §§ 4.3, 4.7.  

The Period from the Effective Date of Service Connection, 
April 20, 1991, until November 28, 1994

An April 1988 Medical Evaluation Board (MEB) revealed that 
the veteran was referred for evaluation of nasal congestion, 
snoring, and multiple episodes of night waking.  The MEB 
noted that a polysomnogram was obtained in October 1987 which 
was markedly abnormal, revealing evidence of sleep apnea of 
the obstructive variety.  The veteran underwent a 
septorhinoplasty in 1988.  Thereafter, the veteran was 
discharged from service in April 1991.

On VA examination in June 1991, a diagnosis of sleep apnea 
was noted by history.  There were no specific complaints 
reported in the corresponding neurological examination and no 
pertinent objective findings. 

VA outpatient treatment records dated in February 1994, show 
the veteran reported four to six awakenings per night.  In 
March 1994, the veteran was seen for an overnight sleep 
evaluation at the Medical College of Pennsylvania.  The 
Multiple Sleep Latency Test (MSLT) showed that the results 
were consistent with only a mild degree of daytime sleepiness 
despite a significant number of periodic limb movements and 
sleep disruptions.  

During a second night's study in April 1994, a nasal 
continuous positive airway pressure (CPAP) treatment trial 
was performed with significant improvement in the veteran's 
respiratory parameters during sleep.  He continued to have 
significant central apnea but stable oxygenation.  In August 
1994, the veteran informed treatment providers that he had 
three to four awakenings a night and at other times, none at 
all.  

During this period, disability due to the veteran's sleep 
apnea is rated 40 percent by analogy to narcolepsy under 
38 C.F.R. § 4.124a, Diagnostic Codes 8108-8911 (1991).  The 
evidence of record from this period did not include any 
objective findings or subjectively reported symptoms that 
remotely approximate the criteria for a higher, 60 percent 
rating.  To reach such a level, disability due to sleep apnea 
would have to approximate disability due to 9 to 10 minor 
seizures per week.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8108-8911 (1991).  While, there is no clinical evidence 
showing (and the veteran has not claimed) seizures during 
this period, the veteran's chief symptoms - reported nightly 
awakenings ranging in number from zero to six, do not 
approximate the level of disability (9 to 10 minor seizures 
per week) needed for a higher 60 percent rating. 

Prior to November 29, 1994, no other diagnostic code exists 
under which to more aptly rate the sleep apnea.  
Consequently, prior to November 29, 1994, disability due to 
the veteran's sleep apnea warrants no more than a 40 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8108-8911 
(1991).  

The Period from November 29, 1994, to October 6, 1996

As noted above, CFS was added to the rating criteria 
effective November 29, 1994.  Given the veteran's contention 
that chronic fatigue was the most pervasive residual symptom 
of disability from sleep apnea, aside from shortness of 
breath, the Board will consider evaluating disability due to 
sleep apnea under criteria for rating CFS during the period 
from November 29, 1994, to October 6, 1996.  Regardless of 
whether the sleep apnea is rated as analogous to narcolepsy 
or CFS, the objective evidence of record shows that a rating 
in excess of the currently assigned 40 percent rating is not 
warranted during this period.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, a 40 percent 
rating was assigned for symptoms of CFS which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level or which waxed and waned 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  A 60 percent 
rating was assigned for symptoms of CFS which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level or which waxed and waned 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  38 C.F.R. § 4.88b.

Evidence from this period includes VA outpatient treatment 
records dated in June 1995 showing the veteran was diagnosed 
with chronic fatigue secondary to disruptive sleep from the 
sleep apnea.  In October 1995, the veteran reported that his 
CPAP machine was helping and that he was not exhausted during 
the day.  

Upon VA examination in March 1996, the examiner noted that 
CPAP therapy had been effective in relieving symptoms of 
sleep apnea, i.e. fatigue.  While the Board acknowledges that 
the veteran presented testimony in June 1997 that the CPAP 
was noisy and disruptive, which caused him low energy and 
fatigue, he testified that he did not miss work as a result. 

In July 1995, the VA examiner simply noted the diagnosis of 
obstructive sleep apnea and the complaints of chronic 
fatigue.  VA outpatient treatment records dated between June 
1996 and October 1996 reiterate complaints of low energy and 
fatigue as result of sleep interruption. 

While the clinical picture during this timeframe was marked 
by complaints of chronic fatigue and low energy, the evidence 
also showed that the CPAP therapy had been effective in 
relieving the symptoms of sleep apnea and that the veteran 
reported feeling more refreshed after sleeping with his CPAP.  
The objective evidence simply does not show that symptoms of 
the veteran's sleep apnea approximate the severity of the 
criteria required for a higher, 60 percent rating, under the 
Code for rating CFS.  During this period, the veteran's sleep 
apnea symptom are not shown to be nearly constant and 
restrict routine daily activities to less than 50 percent of 
the pre-illness level or that such symptoms wax and wane 
resulting in periods of incapacitation of at least six weeks 
total duration per year to warrant a 60 percent rating.  
38 C.F.R. § 4.88b, Diagnostic Code 6354.  Accordingly, a 
higher rating is not warranted under this Code.

The Board also gave consideration to the diagnostic criteria 
under Diagnostic Codes 8108 and 8911 for narcolepsy; however, 
there is no evidence of  at least one major seizure in four 
months over the last year or an average of 9 to 10 minor 
seizures per week.  38 C.F.R. § 4.124a.  In December 1994, 
the veteran reported one to two awakenings per night to VA 
treatment providers.  In January 1995, he indicated that he 
slept four hours at a time without awakening.  

Regardless of the Diagnostic Code employed to rate the sleep 
apnea by analogy, a rating in excess of 40 percent is not 
warranted during the periods from the effective date of 
service connection, April 20, 1991, until October 7, 1996, 
the effective date of the revision adding a Code for sleep 
apnea 

The Period from October 7, 1996

As noted previously, effective October 7, 1996, VA amended 
the scheduler criteria for rating respiratory conditions, to 
include Diagnostic Code 6874 for sleep apnea.  A 50 percent 
rating requires the use of a breathing assistance device such 
as CPAP machine.  A 100 percent rating is warranted when 
there is chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or if a tracheostomy is required.  
See 38 C.F.R. § 4.97, Diagnostic Code 6847 (1997).

There is no dispute that since October 7, 1996, the clinical 
evidence clearly shows sleep apnea has been managed by the 
use of a CPAP machine.  Thus, at the minimum, the veteran's 
service-connected sleep apnea supports a 50 percent rating, 
from the effective date of the revision.  On review of all 
available evidence, however, the Board does not find that a 
higher rating is warranted.

In this regard, VA outpatient treatment records dated in 1997 
continue to document complaints of nocturnal wakening and 
daytime fatigue and the use of the CPAP machine to alleviate 
symptoms.  In May 1997, VA treatment providers specifically 
noted that the veteran indicated he was tired without the 
CPAP. 
 
Despite sporadic complaints that the CPAP machine was no 
longer helping, reports of VA examination dated in March 
1998, May 2000, and March 2002 show the veteran used the CPAP 
machine between four to seven hours a night.  In May 2000, 
the examiner noted the veteran was able to maintain his 
activities of daily living.   

Most recently, during his November 2007 Board hearing, the 
veteran confirmed that he continued to use the CPAP machine.  
While the clinical evidence shows that the veteran suffers 
from chronic fatigue as a result of his sleep apnea, it does 
not show that the veteran has chronic respiratory failure, 
with carbon dioxide retention or cor pulmonale, or required a 
tracheostomy, necessary for an increased rating.  See 
38 C.F.R. § 4.97, Diagnostic Code 6847 (1997).

As such, a rating in excess of 50 percent is not warranted 
for sleep apnea for the period from October 7, 1996.  See 38 
C.F.R. § 4.97, Diagnostic Code 6847.

Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's sleep 
apnea and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In light 
of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 40 
percent rating which has been assigned from April 20, 1991, 
to October 6, 1996, and the 50 percent rating which has been 
assigned from October 7, 1996.  See Fenderson, 12 Vet. App. 
at 126.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.

Extraschedular Evaluation

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, to 
include in the May 2002 SSOC, it did not grant compensation 
benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be so unusual or exceptional in nature as to warrant referral 
of his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, 
there is no evidence that the veteran has ever been 
hospitalized for treatment of his sleep apnea.  Neither does 
the record reflect marked interference with employment due to 
the disability.

The Board notes the veteran has variously testified before 
the Board that his employment status has fluctuated from 40 
hours per week in June 1997, to part-time status (as stated 
in the most recent November 2007 Board hearing).  The veteran 
has not submitted any documentary evidence showing that his 
employment has been markedly affected because of his sleep 
apnea.  The regular schedular ratings applied in the current 
case adequately describe and provide for the veteran's 
disability level.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disabilities. 

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned 40 percent rating between April 20, 1991, and 
October 6, 1996, and the 50 percent rating from October 7, 
1996, adequately compensates the veteran for the nature and 
extent of severity of his sleep apnea.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Effective Date

The veteran contends that he should be awarded an effective 
date prior to October 7, 1996, for the assignment of the 50 
percent rating for sleep apnea.  In essence, the veteran 
maintains that his sleep apnea has remained at the same level 
of severity since his separation from service and thus, he 
should have been rated at 50 percent since the award of 
service connection, i.e. April 20, 1991.  In the alternative, 
the veteran's representative asserts that since the veteran's 
claim was in appellate status when the liberalizing law that 
recognized sleep apnea became effective in October 1996, and 
since it was factually ascertainable that the disability had 
increased in severity one year prior, the effective date 
should be October 7, 1995.

First, regardless of whether it was factually ascertainable 
that sleep apnea had increased in severity as of October 7, 
1995, which the Board did not find in the instant decision, 
an earlier effective date based on the liberalizing law which 
added sleep apnea to the 38 C.F.R. § Part 4 is inconsistent 
with rules and regulations implemented by Congress concerning 
effective dates for award of compensation.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007).  These 
provide, in pertinent part, that where compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.

In the instant claim, service connection for disability due 
to sleep apnea was awarded in an August 1993 rating decision.  
A 40 percent rating has been assigned effective April 20, 
1991, the day following separation from active duty service.  
As discussed in greater detail above, there was no available 
rating for sleep apnea at that time and thus, the disability 
was rated by analogy as narcolepsy.  38 C.F.R. 
§ 4.20.  

Effective October 7, 1996, VA amended the scheduler criteria 
for rating respiratory disorders and added Diagnostic Code 
6847 for sleep apnea.  Prior to this time a diagnostic code 
did not exist for sleep apnea.  In a July 1998 rating 
decision, the RO granted an increased 50 percent rating under 
the new Diagnostic Code 6874, which has been in effect since 
October 7, 1996. 

The amended code may only be applied as of its effective 
date.  See 38 U.S.C.A. 5110(g); 38 C.F.R. §§ 3.114, 3.400 (p) 
(2007); VAOPGCPREC 3-2000 (Apr. 10, 2000).  Based on the 
foregoing, an effective date prior to October 7, 1996, for 
the assignment of a 50 percent rating based on the 
liberalizing law is not warranted in this claim.

Next, as previously discussed, at no time prior to October 7, 
1996, was a rating in excess of 40 percent warranted.  While 
CFS was added to the diagnostic criteria effective November 
29, 1994, there was still no evidence that sleep apnea 
produced symptomatology severe enough to warrant the next 
higher rating under the applicable diagnostic criteria.

Finally, the veteran does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  Entitlement to an effective date earlier 
than October 7, 1996, for the award of the 50 percent rating 
for sleep apnea is precluded as a matter of law.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007); see also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied due to a lack of legal merit). 





ORDER

Entitlement to an initial rating in excess of 40 percent for 
sleep apnea for the period between April 20, 1991, and 
October 6, 1996, is denied.

Entitlement to a rating in excess of 50 percent for sleep 
apnea for the period from October 7, 1996, is denied.

Entitlement to an effective date earlier than October 7, 
1996, for the assignment of a 50 percent evaluation for sleep 
apnea, is denied.



______________________				
	______________________
DENNIS F. CHIAPPETTA				THOMAS J. DANNAHER 
Veterans Law Judge, 					Veterans Law Judge,  
Board of Veterans' Appeals 				Board of 
Veterans' Appeals


			 ________________________________
WAYNE M. BRAEUER 
Veterans Law Judge,
        Board of Veterans' Appeals


 Department of Veterans Affairs


